Case: 15-40207      Document: 00513435091         Page: 1    Date Filed: 03/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40207
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 23, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellee,

v.

JOSE JESUS CAMPUZANO,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-103-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jose Jesus Campuzano has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Campuzano has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. As did counsel,
we have reviewed both Campuzano’s current conviction and his revocation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40207    Document: 00513435091     Page: 2   Date Filed: 03/23/2016


                                 No. 15-40207

proceedings. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2